DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-14 of U.S. Patent No. 9547380 B2, and claim 1 of US Patent No. 10664002 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  For Example:  
Application Claims
Patent Claims
1. A controller, comprising:

a first control member movable with three degrees of freedom and providing in response thereto a first set of three independent control inputs; and

a second control member extending from the first control member that is movable with three independent degrees of freedom independently of the first control member and providing in response thereto a second set of three independent control inputs, where the control inputs of the second set are independent of the control inputs of the first set,

wherein the first and second control members are configured to be operated by a user’s single hand and one or more digits thereof.

5. The controller of claim 4, wherein the second control member is configured to be manipulated by the thumb of the user’s single hand.

3. The controller of claim 1, wherein the second set of control inputs correspond to translational movements.
4. The controller of claim 1, wherein the first control member is configured to be gripped by the user’s single hand and second control member is configured to be manipulated by the one or more digits of the user’s single hand.

7. The controller of claim 6, wherein the first set of control signals corresponds to three independent rotational movements of the control target and the second set of control signals corresponds to three independent translational movements of the control target.
1. A controller, comprising: a unified hand controller including: a first control member configured to be grasped by a user's hand, wherein the first control member is movable back and forth through three continuous and independent degrees freedom to provide in response thereto a corresponding first set of three independent control inputs; and a second control member extending from the first control member and configured to engaged by one of the thumb or the index finger of the user's hand, wherein the second control member is movable independently of the first control member back and forth through three continuous and independent degrees of freedom to provide in response thereto a corresponding second set of three independent control inputs, the first set of control inputs being independent of the second set of control inputs, wherein the second control member includes a channel for the insertion of said one of the thumb or the index finger of the user's hand whereby the second control member is movable through the three continuous and independent degrees of freedom thereof; and a controller processor connectable to receive the first and second set of control inputs and generate therefrom a respective first and second set of control signals, wherein the first set of control signals corresponds to three independent rotational movements of a control target and are proportional to a displacement of the first control member through the corresponding first set of degrees of freedom, and wherein the second set of control signals corresponds to three independent translational movements of the control target and are proportional to the displacement of the second control member through the corresponding second set of degrees of freedom.
2. The controller of claim 1, wherein the first set of control inputs correspond to rotational movements.

3. The controller of claim 2, wherein the transmitter is configured rotation to transmit the control signals through a wired connection.
8. The controller of claim 6, wherein control target is an aircraft.

5. The controller of claim 1, wherein the control target is an aircraft.

9. The controller of claim 6, wherein control target is a medical instrument.

6. The controller of claim 1, wherein the control target is a medical instrument.
14. The controller of claim 1, wherein the control target is a medical-surgical device.

10. The controller of claim 6, wherein control target is in a virtual environment.

7. The controller of claim 1, wherein the control target is in a virtual environment.
11. The controller of claim 1, further comprising:
a discrete control element to provide a discrete control input.

14. The controller of claim 11, wherein the discreet control input is a trim function.

8. The controller of claim 1, wherein the unified hand controller further includes a discrete control element to provide a discrete control input.
11. The controller of claim 9, wherein the discrete control input is a trim function.
6. The controller of claim 1, further comprising:
a processor connected to receive the first and second sets of control inputs and generate in response thereto a respective first and second set of control signals for a control target.

2. The controller of claim 1, further comprising: a transmitter connectable to the controller processor to receive the first and second set of control signals and transmit the first and second set of control signals to the control target.

12. The controller of claim 11, wherein the discreet control element is a control button formed on the first control member that is configured to be operated by one or more digits of the user’s single hand.

9. The controller of claim 8, wherein the discrete control element is a control button formed on the first control member that is configured to be operated by one or more digits of the user's hand.
13. The controller of claim 11, wherein the discreet control input is an ON/OFF value.

10. The controller of claim 9, wherein the discrete control input is an ON/OFF value.
16. The controller of claim 1, wherein the first control member comprises at least one motion sensor and is operable to produce the first set of control inputs in response to movement of the first control member in space that is detected by the at least one motion sensor.
13. The controller of claim 1, wherein the first control member comprises at least one motion sensor and is operable to produce the first set of control inputs in response to movement of the first control member in space that is detected by the at least one motion sensor.
15. The controller of claim 1, wherein the first control member is moveably coupled to a base and is operable to produce the first set of control inputs in response to movement of the first control member relative to the base.
12. The controller of claim 1, wherein the first control member is moveably coupled to a base and is operable to produce the first set of control inputs in response to movement of the first control member relative to the base.


The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”)..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 11-2 and 15-16 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Watanachote (US 20050277470 Al).
Claim 1. Watanachote teaches a controller (Fig 17), comprising: 
a first control member (main joystick (30) having handle base 29)movable with three degrees of freedom and providing in response thereto a first set of three independent control inputs 
(Par 0076-0079 e.g. Fig 20A-D show examples of controlling the X and Y axis; positive/negative Z-axis control; roll-X, and the pitch-Y axes controlling group Al and A2; Par 0057 e.g. on Fig 13 depicts the first control group (Al) controls the main wings and the thrust (5), second control group (A2) controls the elevators and the rudder (6)) of the aircraft); and
a second control member (dish shaped joystick (32) with switch 40) extending from the first control member that is movable with three independent degrees of freedom independently of the first control member and providing in response thereto a second set of three independent control inputs 
(Par 0057 e.g. the dish shaped joystick (32) with a thumb to control yaw-Z and pitch-X simultaneously; and a positive Y signal can be created by pressing down on the switch (40; FIG. 17)),
where the control inputs of the second set are independent of the control inputs of the first set 
( Par 0074 the third control group (A3) is controlled by thumb action inputting controls through the dish shaped joystick (32) - see the floating target (7) on Fig 13),
wherein the first and second control members are configured to be operated by a user’s single hand and one or more digits thereof 
(Par 0069 the handle base (29) is moveably coupled to the base of the character control unit such that when the user manipulates the handle base (29), control signals will be generated in the joystick actuator (36). Also see the left hand on Figs. 19, 26 and 28).

Claim 2. Watanachote teaches the controller of claim 1, wherein the first set of control inputs correspond to rotational movements. (Par 0079 e.g. Fig 20D illustrate that the handle base (29) can be twisted (rotated) to generate a yaw-Z signal,).
Claim 3. Watanachote teaches the controller of claim 1, wherein the second set of control inputs correspond to translational movements (Par 0059, 0060 e.g. Fig 13 shows target that can be linearly moved (pan) to a target).

Claim 4. Watanachote teaches the controller of claim 1, wherein the first control member is configured to be gripped by the user’s single hand and second control member is configured to be manipulated by the one or more digits of the user’s single hand (Par 0069 the handle base (29) is moveably coupled to the base of the character control unit such that when the user manipulates the handle base (29), and see the left hand on Figs. 19, 26 and 28; Par 0057 e.g. the dish shaped joystick (32) with a thumb to control yaw-Z and pitch-X simultaneously; and a positive Y signal can be created by pressing down on the switch (40; FIG. 17)).

Claim 5. Watanachote teaches the controller of claim 4, wherein the second control member is configured to be manipulated by the thumb of the user’s single hand(Par 0057 e.g. the dish shaped joystick (32) with a thumb to control yaw-Z and pitch-X simultaneously; and a positive Y signal can be created by pressing down on the switch (40; FIG. 17)).

Claim 11. Watanachote teaches the controller of claim 1, further comprising: a discrete control element to provide a discrete control input (Par 0080 a number of control switches can be installed on the main joystick (30), such as a trigger switch (31; FIG. 21) which can be used by the index finger or thumb of a user.).

Claim 12. Watanachote teaches the controller of claim 11, wherein the discreet control element is a control button formed on the first control member that is configured to be operated by one or more digits of the user’s single hand (Par 0080 a number of control switches can be installed on the main joystick (30), such as a trigger switch (31; FIG. 21) which can be used by the index finger or thumb of a user.).

Claim 15. Watanachote teaches the controller of claim 1, wherein the first control member is moveably coupled to a base and is operable to produce the first set of control inputs in response to movement of the first control member relative to the base (Par 0068-0069 handle base 29).

Claim 16. Watanachote teaches the controller of claim 1, wherein the first control member comprises at least one motion sensor and is operable to produce the first set of control inputs in response to movement of the first control member in space that is detected by the at least one motion sensor (Par 0068-0070 a joystick actuator (36) may be formed to include a number of switches configured to generate planar motion signals).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanachote in view of Kelley (US H001822 H).
Claim 6. Watanachote discloses the process of displaying a screen with movements received from the first and second sets of control inputs and generate in response thereto a respective first and second set of control signals for a control target (Par 0057, Fig 13 e.g. aircraft and target indicator 7) but does not specifically disclose a processor connected to receive the first and second sets of control inputs and generate in response thereto a respective first and second set of control signals for a control target.
However, Kelley, in a similar invention of controlling a device, teaches a processor connected to receive the first and second sets of control inputs and generate in response thereto a respective first and second set of control signals for a control target (Col 4 lines 40-67 e.g. movement of either first joystick 92 or second joystick 94 generates an electrical input signal that is received by electronic control computer 64 and generates control signals to control a variety of functions on the motor grader). 
Therefore, it would have been obvious to one ordinarily skilled in the art at time of invention to incorporate a processor to receive the first and second sets of control input as taught by Kelley within the system of Watanachote for the purpose of having a processing device that is able to control signals from two different inputs to effectively operate the target.

Claim 7. Watanachote and Kelley teach the controller of claim 6, wherein the first set of control signals corresponds to three independent rotational movements of the control target
(Watanachote Par 0076-0079 e.g. Fig 20A-D show examples of controlling the X and Y axis; positive/negative Z-axis control; roll-X, and the pitch-Y axes controlling group A1 and A2; Par 0057 e.g. on Fig 13 depicts the first control group (Al) controls the main wings and the thrust (5), second control group (A2) controls the elevators and the rudder (6)) of the aircraft) and the second set of control signals corresponds to three independent translational movements of the control target (Par 0059, 0060 e.g. Fig 13 shows target that can be linearly moved (pan) to a target).

Claim 8. Watanachote and Kelley teach the controller of claim 6, wherein control target is an aircraft (Watanachote Fig 13, aircraft).

Claim 10. Watanachote and Kelley teach the controller of claim 6, wherein control target is in a virtual environment (Watanachote Par 0059 e.g. video gaming).




Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanachote, Kelley and further in view of Jeong (US 20110213384 Al).
Claim 9. Watanachote discloses the use of a controller to move an object but does not specifically disclose wherein control target is a medical instrument.
However, Jeong, in a similar invention of using controller devices, teaches the process of a controller which can be applied to controlling medical devices (Par 0138). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to utilize the controller to be used for control target that is a medical instrument as taught by Jeong within the system of Watanachote for the purpose of alternatively tailoring the system to a specific system related to the medical environment.


Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanachote.
Claim 13. Although the prior art may not specifically disclose wherein the discrete control input is an ON/OFF value, however Watanachote further teaches a start button and the incorporation of multiple switches which can be installed on the first control member (Par 0080-0081). Therefore, it would have been obvious to one ordinarily skilled in the art at time of invention to use a control input that is an ON/OFF value for the purpose of providing a marketable convenience feature for the user to control the power operation of the controller with a single hand.

Claim 14. Although the prior art may not specifically disclose wherein the discreet control input is a trim function, however Watanachote further teaches the incorporation of multiple switches which can be installed on the first control member (Par 0080-0081). Therefore, it would have been obvious to one ordinarily skilled in the art at time of invention to use a control input that is a trim value for the purpose of providing a marketable convenience feature for the user to adjust the sensitivity operation of the controller with a single hand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/               Examiner, Art Unit 2689